Exhibit 99(f) WISE SALES, INC. NOTE PAYABLE EXTENSION $10,000 September 30, 2009 Racine, Wisconsin On November 5, 2008, the undersigned, Wise Sales, Inc., a Nevada corporation (“Maker”) promised to pay to the order of Kurt Wise, together with any successors or assigns (collectively, the "Holder"), the principal sum of Ten-Thousand United States Dollars (US $10,000), with interest accruing on the outstanding principal amount of this Note at an annual rate of eight percent (8.0%) until this Note is paid in full. The Note had a due date of November 5, The Maker and the Holder have agreed to extend the due date of the Note Payable by six months to May 5, 2010. All of the other terms incorporated in the original Note Payable remain unchanged. The Company may redeem the Note in part, or in full, prior to the due date of the Note. Payments of principal and interest shall be made at the place that Holder from time to time shall direct in writing, or, in the absence of direction, at 4701 Washington Ave, Suite 210, Racine, Wisconsin. Wise Sales, Inc. By: /s/ Kurt Wise Kurt Wise, President Holder By: /s/ Kurt Wise Kurt Wise
